ON PETITION FOR REHEARING
JAMES H. O’KEEFE, District Judge.
Appellants request this court to reconsider its opinion which holds that the courts of this State are without jurisdiction to adjudicate a question of title when it is at issue in the Department of the Interior of the United States.
We concede that the factual situations of Perry, supra, and Park District of City of Bismarck, supra, are dissimilar in that there the initial patents were in issue. That distinction is not significant. The question in our case concerns mineral interests under patents long ago issued. That is still a title question.
Since the opinion in this case was issued, the Interior Board of Land Appeals, Department of the Interior, has issued its decision on the protest made by these same appellants against the oil and gas leases that are the subject of this appeal. The Department of the Interior affirmed the decisions of the land office and dismissed the protest. We now have a question of title to mineral interests fully decided by the Department of the Interior. Park District of City of Bismarck, supra, becomes controlling as to our inability to proceed on the merits of this case. It should be noted that the decision of the Interior Board reached the same result as did Judge Mug-gli in the district court action.
A previous order was entered taxing costs in favor of the appellants. The respondent filed a petition for modification of that order. In view of Section 28-26-12, N.D.C.C., the costs must be adjudged against the party bringing the action when this court dismisses a case for want of jurisdiction. It would not be equitable to assess the costs against Cardinal Petroleum Company, since they had no interest in the appeal. It is the order of this court that there shall be no taxation of costs.
We have considered all the arguments raised in the appellants’ petition brief and are not dissuaded from our initial position.
The petition is denied.
KNUDSON, TEIGEN, ERICKSTAD and PAULSON, JJ., concur.
Chief Justice ALVIN C. STRUTZ, deeming himself disqualified did not participate; JAMES H. O’KEEFE, District Judge of the Second Judicial District, sitting in his stead.